DETAILED ACTION
This action is in response to applicant’s amendment filed on 17 December 2021 (including amendment filed 03 January 2022).  Claims 1-13, 22, and 24-26 are now pending in the present application and claims 14-21 and 23 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 January 2022 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
17 December 2021  
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.



Allowable Subject Matter
Claims 1-13, 22, and 24-26 are allowed.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
 Claims 1-13, 22, and 24-26 are allowed in view of accompanying remarks and applicant filing a terminal disclaimer (see below).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 12 July 2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number(s)
Application No. 15/186495 
Application No. 15/186501 
has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Choi (US 8,311,053 B2) discloses methods for controlling an uplink signal transmission power and communication devices.  Choi at the least further discloses…TPC commands may be transmitted…DCI format 1/1A/1B UE-specific, 2-bit TPC command PUCCH… DCI format 1/1A/1B UE-specific, 2-bit TPC command PUCCH (see Choi - col. 7, lines 1-22 ‘Table 3’).
Zhang et al. (US 9,806,932 B2) discloses transmission method compatible with higher order modulation and lower order modulation, and apparatus.
Moon et al. (US 9,414,335 B2) discloses method and apparatus for transmitting uplink signal or uplink channel.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/
Primary Examiner, Art Unit 2462
WJD,Jr
14 January 2022